
	
		I
		112th CONGRESS
		1st Session
		H. R. 3520
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2011
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to ensure that the
		  retired pay benefits promised a person when they join the Armed Forces are not
		  reduced.
	
	
		1.Short titleThis Act may be cited as the
			 Keeping Our Promises Act of
			 2011.
		2.Protection of
			 retired pay benefits for current members of the Armed ForcesSection 1411 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(c)No reduction in
				retired pay benefits for current membersNotwithstanding the effective date or
				specified applicability of any change regarding the entitlement of members or
				former members of the armed forces to retired or retainer pay under this title
				or to the computation of such retired or retainer pay under the formulas of the
				table in section 1401(a) of this title or of any other provision of law, the
				change shall not apply to a member or former member who first became a member
				of the armed forces before the effective date of the change unless—
					(1)the member or former member affirmatively
				accepts the change; or
					(2)the change would
				have the effect of expanding the entitlement or eligibility of the member or
				former member to retired or retainer pay or increasing the amount of such
				retired or retainer
				pay.
					.
		
